DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 11/02/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102—New by Amendment
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janssen et al., (US 2013/0125917).
Janssen et al. teaches compositions for coloring keratin-containing fibers, i.e. human hair, wherein the compositions have a pH of 8 to 10.5 (Abstract).
Janssen et al. teaches a specific embodiment comprising 10.0% 1,3-butylene glycol (C4-5 diols), having a pH of 9.7 (p. 7, para. [0145], Table 1 formula E3).  This embodiment is free of a reducing agent.
4-5 diol, wherein the composition has a pH within the range of 8.0 to 13.5.


Claim Rejections - 35 USC § 103—New by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16-29, 31-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Boni et al., (WO 2011/155076, cited in IDS).
	De Boni et al. teaches “a process for treating keratin fibers comprising . . . applying onto the keratin fibers under mechanical tension a composition comprising one or several alkaline agents; then placing the keratin fibers in an occlusive space; heating the keratin fibers, wherein the composition is free of a reducing agent” (clm. 33) (Abstract).
	The process includes application of C4-5 diols insofar as De Boni et al. teaches, “The vehicle for the composition used in the present invention is preferably an aqueous medium consisting of water and may advantageously contain one or several cosmetically acceptable organic solvents, which include alcohols, such as . . . butylene glycol” (clm. 18) (p. 8, 2nd paragraph), which “may then be present in a concentration of from 0.1 to 20%” (clms. 20. 22) (Id.).  Solvent alcohols also include “ethyl alcohol” (ethanol; monovalent alcohol; clm. 21) (Id.)
	The pH of the composition “may range from 6 to 13, preferably between 7 an 12.5, and more preferably between 8.0 to 12.0” (clms. 16-17) (p. 7, 5th paragraph).  The pH may be adjusted with acids including “any inorganic or organic acids which are commonly used in cosmetic products such as citric acid, lactic acid, phosphoric acid or hydrochloric acid” (clm. 28, 29 [lactic acid is a monovalent organic acid])(Id. at 6th paragraph). 
	The alkaline agent (clm. 25) include an “inorganic alkaline agent . . . selected from the group consisting of ammonia, alkaline metal hydroxides; alkaline earth metal hydroxides; alkaline metal phosphates and monohydrogenphosphates such as sodium phosphate or sodium monohydrogeno [sic] phosphate” (clms. 26, 27) (p. 6, 2nd paragraph).
	Concerning the heating step, the prior art teaches, “The keratin fibers can be heated at 50° C to 250°C . . . during the step of heating the keratin fibers” (clm. 32) (p. 10, 6th paragraph), wherein, “the time length for the heating process is not limited, but it 
	Waving the hair, as per claim 31, would have been obvious insofar as the prior art teaches, “Indeed according to the present invention, an oxidative step is no longer required to achieve a stable permanent wave formation” (p. 5, last paragraph). Since permanent wave formations are achievable with the prior art process, it would have been obvious to wave the keratin fibers.
	The process includes a rinsing step following the heating step, as per claim 34, insofar as the prior art teaches, “The process may further comprise the step of rinsing the keratin fibers after the step of applying the composition onto the keratin fibers and/or after the step of heating the keratin fibers” (p. 3, 3rd paragraph).

	The prior art is not anticipatory insofar as the inclusion of at least one diol is not the preferred species; however its selection would have been obvious given its plain enumeration in the prior art. 
Accordingly, it would have been obvious to have a composition comprising at least one diol selected from C4-5 diols with a pH ranging from 8.0 to 13.5, free of a reducing agent, as per claim 35.
Since the prior art teaches adding advantageously mixtures of butylene glycol and ethanol, it would have been obvious to optimize a range for the mixture, including ratios, as per claims 23-24. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612